Citation Nr: 1226461	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  00-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for special monthly compensation based upon the need for the regular aid and attendance of another person or housebound status. 


(The issues of entitlement to a special home adaption grant, entitlement to specially adapted housing and entitlement to automobile and adaptive equipment or adaptive equipment only will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1987 to September 1997.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 1999 rating decision in which the RO in Oakland, California, denied a claim of entitlement to special monthly compensation based upon the need for the regular aid and attendance of another person or housebound status.  Subsequently, the Veteran moved to the jurisdiction of the RO in Jackson, Mississippi.

In May 2003, a hearing was held the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 2002).  During the hearing, testimony was received on the issue of entitlement to service connection for special monthly compensation based upon the need for the regular aid and attendance of another person or housebound status, as that was the only issue on appeal at that time.  In February 2007, a second hearing was held before another Veterans Law Judge who was designated by the Chairman to conduct that hearing.  Id.  During that hearing, testimony was received on the issue of entitlement to service connection for special monthly compensation based upon the need for the regular aid and attendance of another person or housebound status, as well as three additional issues of entitlement to a special home adaption grant, specially adapted housing, and automobile and adaptive equipment or adaptive equipment only.  Copies of the transcripts of both hearings are of record.

In January 2004, the undersigned remanded the claim for special monthly compensation for additional development and adjudicative action.  In July 2007 and June 2009, both Veterans Law Judges who held a hearing on the special monthly compensation claim, along with a third Veterans Law Judge, remanded all claims for additional development and adjudicative action.  

For the reason expressed below, this matter is being remanded to the RO.  VA will notify the appellant when further action, on his part, is required.


REMAND

Since the June 2009 remand, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), wherein it held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  In this case, the Veteran had two hearings with two, different Veterans Law Judges in connection with the claim for special monthly compensation.  In January 2012, the Veteran was offered a chance to have a third hearing on this issue in compliance with the holding in Arneson.  In a response received in February 2012, the Veteran informed VA that he wanted a third hearing with a Veterans Law Judge at his local Regional Office (Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of the claim on appeal to the RO is warranted

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the appellant for the requested Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



__________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

